DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a response to Applicant's amendment filed on February 10, 2022. 

Status of Claims
Claims 11-13 and 17-19 have been amended. Claims 22-26 have been cancelled. Claims 1-10 have been withdrawn. No new claim has been added.  Claims 1-21 are pending. Claims 11- 21 are examined herein.  

Response to Amendments 
The Amendments to the Claims filed 02/10/2022 have been entered. The previous 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 11-26 are withdrawn in view of the Applicant's amendments and arguments.  However, since claims 22-26 have been cancelled, the previous 35 U.S.C. 112(b) rejections of claims 22-26 are considered moot.   

Response to Arguments
Applicant's Remarks/Arguments and Amendments to the Claims both filed 02/10/2022 have been fully considered. 
Regarding the claims 17-21, applicant argues that the applied references are not understood to disclose, teach or suggest the features of independent claim 17, particularly at least the feature(s) of "reducing a pressure of the second gas stream within a pressure reduction unit, 
In response, the examiner respectfully disagrees.
As presented in the Office action dated 11/10/2021 (see pages 10-11), Moore discloses a method of subsea cooling a wellhead gas containing components separable by dewpoint condensation to produce a single phase dew-pointed gas for pipeline transport, said method comprising (paragraphs [0028]-[0033]) the steps of: (i) cooling the wellhead gas to a first temperature below a hydrocarbon dewpoint and marginally above ambient seawater temperature to condense liquids comprising one or more hydrocarbons other than methane and at least partially condense water in the wellhead gas; (ii) separating the condensed liquids and water from the cooled gas. Steps (i) and (ii) meets the limitation of separating a hydrocarbon feed stream into a liquid stream and a gas stream.  In the background information, Moore discloses the use of a slug catcher in processing the wellhead gas (paragraph [0007]), and this renders the limitation of using a slug catcher prima facie obvious; (iii) Adding a hydrate inhibitor to the gas separated in step (ii); (iv) cooling the gas from step (iii) to a second temperature less than the first temperature, wherein the second temperature is below ambient seawater temperature, to condense the remaining condensable liquids and produce a single phase dew-pointed gas; and (v) separating the condensed liquids from the single phase dew-pointed gas.
Moore does not explicitly discloses the step of a pressure reducing of the gas stream in a pressure reduction unit. 
However, it is noted that, the cooling of the gas in step (iv) is conducted in a heat exchanger having a confined volume such as a conventional shell and tube heat exchanger (paragraphs [0070]; [0078]) which directs the volume of the vessel that conducts the step of (iv) cooling the gas from step (iii) to a second temperature less than the first temperature is confined (i.e., a constant volume process). Consequently, from the Gay-Lussac's law that states the pressure of a given mass of gas varies directly with the absolute temperature of the gas, one skilled in the art would have reasonably expected that the cooling of the gas in step (iv) also inherently directs a reducing of the pressure of the gas in a pressure reducing unit. Therefore, the limitation of a pressure reducing of the gas stream in a pressure reduction unit is considered obvious over Moore’s teachings. It is the examiner’s assessment that the teachings of confined volume process of “(iv) cooling the gas from step (iii) to a second temperature less than the first temperature” is implied in the teachings of Moore, in its entirety.  
Upon further consideration and search, it is the examiner’s assessment that the claims 11-16 are allowed, and the claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 2016/0102262 A1) as presented in the instant Office action. 
    
   MODIFIED REJECTIONS
Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 2016/0102262 A1).
In regard to claim 17, Moore discloses a system and method for subsea cooling a wellhead gas containing components separable by dewpoint condensation to produce a single phase dew-pointed gas for pipeline transport (Abstract).  Moore discloses a method of subsea cooling a wellhead gas containing components separable by dewpoint condensation to produce a single phase dew-pointed gas for pipeline transport, said method comprising (paragraphs [0028]-[0033]):
(i) Cooling the wellhead gas to a first temperature below a hydrocarbon dewpoint and marginally above ambient seawater temperature to condense liquids comprising one or more hydrocarbons other than methane and at least partially condense water in the wellhead gas.
(ii) Separating the condensed liquids and water from the cooled gas. Steps (i) and (ii) meets the limitation of separating a hydrocarbon feed stream into a liquid stream and a gas stream.  In the background information, Moore discloses the use of a slug catcher in processing the wellhead gas (paragraph [0007]), and this renders the limitation of using a slug catcher prima facie obvious.

(iv) Cooling the gas from step (iii) to a second temperature less than the first temperature, wherein the second temperature is below ambient seawater temperature, to condense the remaining condensable liquids and produce a single phase dew-pointed gas. 
(v) Separating the condensed liquids from the single phase dew-pointed gas.
Moore does not explicitly discloses the step of a pressure reducing of the gas stream in a pressure reduction unit. 
However, it is noted that, from the Gay-Lussac's law stating that the pressure of a given mass of gas varies directly with the absolute temperature of the gas, the cooling of the gas in step (iv) also inherently directs a reducing of the pressure of the gas in a pressure reducing unit. Therefore, the limitation of a pressure reducing of the gas stream in a pressure reduction unit is considered obvious over Moore’s teachings. 

In regard to claim 18, Moore discloses, in an embodiment, separating the gas stream from a liquid stream comprising the hydrate inhibitor, condensed water, and condensed hydrocarbons within a separation unit (paragraphs [0099]-[0100]). 

In regard to claim 19, Moore discloses the hydrate inhibitor may be recovered from the separated condensed liquids for reuse by well understood recovery techniques, such as a glycol reboiler. In embodiments where significant salts from produced water from the reservoir are present, other techniques such as vacuum distillation may need to be employed to separate the hydrate inhibitor from the condensed water, and remove the salts (paragraphs [0114]).  This renders the recited limitation in claim 19 obvious.

In regard to claim 20, Moore discloses the hydrate inhibitor comprises monoethylene glycol (MEG) (paragraph [0096]). 

In regard to claim 21, Moore the hydrate inhibitor may be added to and evenly distributed in the separated cooled gas via any suitable means (18, Fig. 1- Fig. 6) including, but not limited to, an injector device, static mixer or alternative suitable device (paragraph [0096]). In the Fig. 1- Fig. 6 of the Moore reference, one skilled in the art would have reasonably expected that the flow of the hydrate inhibitor is parallel along the flow of the separated cooled gas which encompasses a co-current contactor as recited. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.  A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 11-16.  The concept of a method for improving the efficiency of a gas conditioning system via hydrate inhibitor injection, comprising:
separating a hydrocarbon feed stream into a liquid stream and a gas stream within a slug catcher; 
injecting a first hydrate inhibitor into the gas stream within a first hydrate inhibitor injection unit thereby producing a mixture of the gas stream and the first hydrate inhibitor such that a hydrate formation temperature of the gas stream is altered from a first hydrate formation temperature to a second, lowered hydrate formation temperature;

removing a first liquid stream comprising condensed water combined with the first hydrate inhibitor and condensed hydrocarbons from the gas stream obtained from the pressure reduction unit within the 
removing mercury from the gas stream obtained from the first separation unit within the 
removing acid gases from the gas stream obtained from the mercury removal unit within the acid gas removal unit thereby producing a gas stream, and transporting the gas stream obtained from the acid removal unit to a second hydrate inhibitor injection unit; 
injecting a second hydrate inhibitor into the gas stream obtained from the acid removal unit within the 

removing a second liquid stream comprising additional condensed water combined with the second hydrate inhibitor and additional condensed hydrocarbons from the gas stream obtained from cooling unit within the second separation unit thereby producing a gas stream, and transporting the gas stream obtained from the second separation unit to a dehydration unit; and 
removing residual water from the gas stream obtained from the second separation unit within the dehydration unit, producing a final treated gas stream, is considered novel. 
The cited prior arts Moore (US 2016/0102262 A1) and/or Northrop et al. (US 2012/0079852 A1), alone or in a combination, do not provide any guidance which would lead one to a method for improving the efficiency of a gas conditioning system via hydrate inhibitor injection as recited in claimed invention set forth above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772